 



EXHIBIT 10.45

EXECUTION VERSION

     THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY NOT BE OFFERED FOR SALE, TRANSFER OR ASSIGNMENT
UNLESS (1) SO REGISTERED OR THE TRANSACTION RELATING THERETO SHALL BE EXEMPT
WITHIN THE MEANING OF SUCH ACT AND THE RULES AND REGULATIONS OF THE SECURITIES
AND EXCHANGE COMMISSION ADOPTED THEREUNDER AND (2) SUCH TRANSACTION COMPLIES
WITH THE PROVISIONS SET FORTH IN SECTION 211 OF THE MASTER LOAN AGREEMENT.
BECAUSE OF THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON
THE FACE HEREOF. ANYONE PURCHASING THIS NOTE MAY ASCERTAIN THE OUTSTANDING
PRINCIPAL AMOUNT HEREOF BY INQUIRY TO THE AGENT.

     EACH PURCHASER OF A CLASS C NOTE SHALL BE DEEMED TO REPRESENT AND WARRANT
TO THE AGENT THAT EITHER (1) IT IS NOT ACQUIRING A CLASS C NOTE WITH THE ASSETS
OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR A “PLAN” WITHIN THE
MEANING OF SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986; OR (2) THE
ACQUISITION AND HOLDING OF A CLASS C NOTE WILL NOT GIVE RISE TO A NONEXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406(a) OF ERISA OR SECTION 4975 OF THE
CODE.

CRONOS FUNDING (BERMUDA) LIMITED
SECURED NOTES, CLASS C

$7,305,000   No. 1

     KNOW ALL PERSONS BY THESE PRESENTS that CRONOS FUNDING (BERMUDA) LIMITED, a
company organized and existing under the laws of Bermuda (the “Company”), for
value received, hereby promises to pay to CRONOS EQUIPMENT (BERMUDA) LIMITED, or
its registered assigns, at the principal office of the Agent named below,
(i) the principal sum of Seven Million Three Hundred Five Thousand Dollars
($7,305,000), which sum shall be payable on the dates and in the amounts set
forth herein and in the Amended and Restated Master Loan Agreement, dated as of
August 15, 1997 and amended and restated as of February 4, 2005 (as amended,
modified or supplemented, the “Master Loan Agreement”), between the Company and
Fortis Bank (Nederland) N.V. (the “Agent”) and (ii) interest on the outstanding
principal amount of this Class C Note (as hereinafter defined) on the dates and
in the amounts set forth in the Master Loan Agreement. Capitalized terms not
otherwise defined herein will have the meaning set forth in the Master Loan
Agreement.

     Payment of the principal of and interest on this Class C Note shall be made
in lawful money of the United States of America which at the time of payment is
legal tender for payment of public and private debts. The principal balance of,
and interest on this Class C Note,

 



--------------------------------------------------------------------------------



 



is payable at the times and in the amounts set forth in the Master Loan
Agreement by wire transfer of immediately available funds to the account
designated by the Holder of record on the immediately preceding Record Date.

     This Note is one of the authorized notes identified in the title hereto and
issued in the aggregate principal amount of $7,305,000 (the “Class C Notes”).
The Class C Notes are issued pursuant to the Master Loan Agreement. In addition,
the Company has also issued two additional classes of subordinated notes (the
“Class A Notes” and the “Class B Notes”) in the aggregate principal amounts of
$14,672,474 and $4,000,000, respectively. The Class A Notes will have priority
over the Class B Notes and the Class C Notes with respect to the payment of
principal, and the Class B Notes will have priority over the Class C Notes with
respect to the payment of principal.

     The Class C Notes and interest due thereon shall be an obligation of the
Company, and shall be secured by the Collateral, all as defined in, and subject
to limitations set forth in, the Master Loan Agreement, for the equal and
ratable benefit of the Holders, from time to time, of the Class C Notes (the
“Noteholders”). No other Person shall be liable for any obligation of the
Company under the Master Loan Agreement or this Class C Note or any losses
incurred by the Holder of this Class C Note.

     No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer on this Class C Note or under the Master Loan
Agreement or any certificate, statement or other writing delivered in connection
herewith or therewith, against any incorporator, subscriber, agent,
administrator, shareholder, partner, officer or director, as such, of the Issuer
or any predecessor, successor, Affiliate (other than the Guarantor to the extent
set forth in the Guaranty) or controlling person of the Issuer, or against any
stockholder of a corporation, partner of a partnership or beneficiary or equity
owner of a trust, succeeding thereto (all of the foregoing, collectively, the
“Exculpated Parties”), it being understood (and each holder of this Class C
Note, by its acceptance thereof, shall be deemed to have consented and agreed)
that recourse shall be solely to the Collateral. The Issuer and any director or
officer or employee or agent of the Issuer may rely in good faith on any
document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising hereunder. No suit, claim or proceeding shall be
brought against the Exculpated Parties or any of them for any obligation under
or relating to this Class C Note, the Master Loan Agreement or any agreement,
instrument, certificate or other document delivered in connection therewith.

     The Agent or Company may require payment by the Holder of a sum sufficient
to cover any tax expense or other governmental charge payable in connection with
any transfer or exchange of the Class C Notes.

     The Company, the Agent and any other agent of the Company may treat the
person in whose name this Class C Note is registered as the absolute owner
hereof for all purposes, and neither the Company, the Agent, nor any other such
agent shall be affected by notice to the contrary.

     The Class C Notes are subject to prepayment, at the Company’s option,
solely at the times and in the amounts set forth in the Master Loan Agreement.

2



--------------------------------------------------------------------------------



 



     If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Class C Note may be declared to be due and payable in
the manner and with the effect provided in the Master Loan Agreement.

     The Master Loan Agreement permits, with certain exceptions as therein
provided, the issuance of Amendments to the Master Loan Agreement with the
consent of the Noteholders, in certain specifically described instances. Any
consent given by the Noteholders shall be conclusive and binding upon the Holder
of this Class C Note and on all future holders of this Class C Note and of any
Class C Note issued in lieu hereof whether or not notation of such consent is
made upon this Class C Note. Amendments to the Master Loan Agreement may be made
only to the extent and in circumstances permitted by the Master Loan Agreement.

     The Holder of this Class C Note shall have no right to enforce the
provisions of the Master Loan Agreement or to institute action to enforce the
covenants, or to take any action with respect to a default under the Master Loan
Agreement, or to institute, appear in or defend any suit or other proceedings
with respect thereto, except as provided under certain circumstances described
in the Master Loan Agreement; provided, however, that nothing contained in the
Master Loan Agreement shall affect or impair any right of enforcement conferred
on the Holder hereof to enforce any payment of the principal of and interest on
this Class C Note on or after the due date thereof; provided further, however,
that by acceptance hereof the Holder is deemed to have covenanted and agreed
that it will not institute against the Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceeding under
any federal or state bankruptcy or similar law, at any time other than at such
time as permitted by Section 1311 of the Master Loan Agreement.

     All terms and provisions of the Master Loan Agreement are herein
incorporated by reference as if set forth herein in their entirety.

     IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Master Loan Agreement and the issuance of this Class C Note and
the issue of which it is a part, do exist, have happened and have been timely
performed in regular form and manner as required by law.

     Unless the certificate of authentication hereon has been executed by the
Agent by manual signature of one of its authorized officers, this Class C Note
shall not be entitled to any benefit under the Master Loan Agreement, or the be
valid or obligatory for any purpose.

     This Note, and the rights and obligations of the parties hereunder, shall
be governed by, and construed and interpreted with, the laws of the State of New
York, without giving effect to the principles of conflicts of laws.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Cronos Funding (Bermuda) Limited has caused this
Class C Note to be duly executed by its duly authorized representative, on this
4th day of February 2005.

                CRONOS FUNDING (BERMUDA) LIMITED  
 
         

  By:   /s/ Evelyn Euchevarria  

         

  Its:   Vice President  

4